Citation Nr: 0611319	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral vision 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for a bilateral 
vision disorder. 

FINDING OF FACT

The medical evidence indicates that the veteran does not have 
a chronic disability manifested by a bilateral vision 
disorder.  


CONCLUSION OF LAW

A chronic disability manifested by a bilateral vision 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  
Refractive error of the eye is not an injury or disease for 
which service connection may be granted.  See 38 C.F.R. 
§ 3.303(c) (2005); Terry v. Principi, 340 F.3d 1378, 1384 
(2003).   

The veteran asserts that he currently suffers from a 
bilateral vision disorder.   The veteran's claims file 
contains no evidence that he has been diagnosed as having a 
bilateral vision disorder or has received treatment for a 
bilateral vision disorder.    His VA treatment records from 
May 1999 and November 1998 indicate that the veteran was 
twice referred to the ophthalmologist for an eyeglass 
examination.  However, his VA treatment records do not 
reflect his having ever made an appointment or received 
treatment from the VA ophthalmologist.  

The veteran's service medical records reflect that his eyes 
were evaluated as normal at induction in July 1942.  Service 
medical records dated July 1945 reveal that the veteran 
complained of a headache and was given an ophthalmologist 
examination.   The ophthalmologist determined that glasses 
were not necessary to correct the veteran's vision, as the 
uncorrected vision in his right eye was 20/40 -1 and his left 
eye 20/20.  The examining physician made no diagnosis of 
illness or disorder of the eye beyond the aforementioned 
refractive error.  Further, his service medical records 
reflect that his eyes were evaluated as normal at separation 
in November 1945. Based upon the evidence of record, there is 
no support for the veteran's claim that he currently suffers 
from a chronic bilateral vision disability 

In addition, the veteran contends that he suffered injury to 
his eyes during active service.  During a post traumatic 
stress disorder protocol examination conducted in January 
2003, he claimed that his eyes were injured during gas attack 
training.  His service medical records do not reflect that he 
was treated for eye injuries caused by a gas attack.  Based 
upon the evidence of record, there is no support for the 
veteran's claim that he incurred injury to his eyes during 
active service.  In the absence of evidence that the veteran 
suffers from a current disability or that an in-service 
injury occurred, the criteria for a grant of service 
connection have not been met.  Therefore, the preponderance 
of evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the claim for service connection 
for a bilateral vision disorder must be denied.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated August 2002 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and his VA treatment records.    He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  Under the duty to assist, VA is 
required to provide an examination and/or obtain a medical 
opinion where there is competent evidence of disease or 
injury in service, current disability, and a connection 
between them.  38 C.F.R. § 3.159(c)(4) (2005).  The RO has 
not provided the veteran a medical examination, or obtained a 
medical opinion regarding the claimed nexus between a 
bilateral vision disorder and military service.  VA is not 
required, however, to provide a medical examination or obtain 
a medical opinion if the record does not already contain 
evidence of an in-service event, injury, or disease; current 
disability; and the aforementioned connection.  The veteran's 
service medical records are silent for any in-service eye 
injuries, diagnosis, or clinical findings attributed to a 
bilateral vision disorder.  For this reason the Board finds 
that a medical examination or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 

 
ORDER


The claim of entitlement to service connection for bilateral 
vision disorder is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


